
	
		II
		112th CONGRESS
		2d Session
		S. 2961
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2012
			Ms. Klobuchar introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain switchgear
		  assemblies and panel boards specifically designed for wind turbine
		  generators.
	
	
		1.Certain switchgear assemblies
			 and panel boards specifically designed for wind turbine generators
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Switchgear assemblies and panel boards specifically designed
						for wind turbine generators in excess of 2 MW; such panels designed to transfer
						electric power to and from a utility power grid at 2100 kW at 600 V with a
						nominal full load of 2190 amperes; each measuring 1950 mm or more but not over
						2050 mm in length, 550 mm or more but not over 650 mm in width and 1950 mm or
						more but not over 2050 mm in height; capable of monitoring minimum wind speed,
						yaw position and blade pitch angle (provided for in subheading
						8537.10.90)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
